DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 01/20/2022 with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.  Furthermore, all previously-pending claims have been canceled.

Preliminary Formalities
Previously-pending claims 1-7 have been canceled.  New claims 8-18 are now pending.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Notably, Applicant’s amended title of —Vortex-Induced Vibration Power Generation Device With Magnetic Boundary Structure Transformed With Amplitude— not only remains vague and indefinite, but adds additional ambiguity.
It was noted in the Non-Final Office Action that the titular term “Magnetic Boundary Structure” was vague and indefinite, as the term is not a term of art and neither the specification nor the claims appear to define it.  
Applicant’s amendment to the title, adding the phrase “Transformed With Amplitude” fails to clarify the term, and also fails to clearly indicate what element(s)/feature(s)/quantity may be “Transformed” (it’s also unclear how a “structure” could be “Transformed,” if that is indeed what is being stated) and what being “Transformed with Amplitude” (emphasis added) may comprise.
Appropriately descriptive titles may result in slightly longer titles, but the loss in brevity of title will be more than offset by the gain in its informative value in indexing, classifying, searching, etc. (MPEP § 606.01).

Drawings
The drawings were received on 01/20/2022.  These drawings are not acceptable.
The drawings are objected to because of the following informalities.  
Appropriate correction is required.  
The examiner notes that the following may not be an exhaustive list of informalities.  It is suggested that the applicant thoroughly review the drawings.
Regarding Figures 1-14, Replacement drawing(s) in compliance with 37 CFR 1.84 and 37 CFR 1.121 (d) are required. The drawing(s) submitted are not acceptable because the lines are pixelated, faint, and in greyscale, thereby preventing suitable reproduction.  
Drawings are to be submitted in black ink (see 37 CFR 1.84(a)(1)).  Drawings must also have satisfactory reproduction characteristics; and every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined (see 37 CFR 1.84(l)).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 8, 16 are objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 8, line 16, the limitation “fixed magnet” is missing an article.
Regarding claim 16, the limitation “the cross section” is recited.  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 8-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 8-18, the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  The structure which goes to make up the claimed apparatus must be clearly and positively specified in such a manner as to present a complete operative device.
The following examples of language failing to meet the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are given for Applicant’s benefit.  The following, however, may not constitute a complete listing of ambiguous language present in the pending claim(s).
Regarding claim 8, the limitation “A vortex-induced vibration power generation device with a magnetic boundary with an amplitude conversion” is vague and indefinite.
First, the phrase “magnetic boundary structure” is vague and indefinite. Notably, neither the claim nor the specification make clear what a “magnetic boundary structure” may comprise, including how the term may be defined.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “magnetic boundary structure” in claim 8, and in claims dependent thereon, is indefinite because the specification does not clearly redefine the term.
N.B. – The above was previously noted in the Non-Final Office Action of 08/26/2021, but has been neither corrected nor addressed by Applicant.
Second, the phrase “with an amplitude conversion” is also vague and indefinite.  The phrase fails to make clear what “amplitude” is undergoing “conversion” and how such a “conversion” may be achieved.  As currently written, the preamble appears to indicate that the “boundary” has “an amplitude conversion,” which does not make sense.
Regarding claim 8, the limitation “a pair of fixed sleeves facing each other, each of the fixed sleeves including a pair of vertical sleeves with a horizontal connection rod extending therebetween, wherein each of the vertical sleeves has a hollow structure, a sealed end, an open end and includes: […]” is vague and indefinite.
First, the repeated use of the term “sleeve” is confusing—the claim appears to indicate that “each” sleeve has “a pair of vertical sleeves,” which, similar to saying, for example, ‘a pen has a pair of pens’ or ‘a car has a pair of cars’, does not make sense.
Second, the terms “vertical” and “horizontal” are relative terms which render the claim indefinite.  The claim does not make clear with reference to what reference point/plane the so-labeled elements may be “vertical” or “horizontal” to.  
Regarding claim 8, the limitation “a reversible magnet” is vague and indefinite.  Notably, neither the claim nor the specification make clear what a “reversible magnet” may comprise, including how the term may be defined.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “reversible magnet” in claim 8, and in claims dependent thereon, is indefinite because the specification does not clearly redefine the term.
Here, does the term “reversible magnet” indicate, e.g., a “magnet” such as an electromagnet, whose North and South polarities could be reversed?  Or does “reversible” refer to a position or other structural feature of the “magnet”?
Regarding claim 8, the limitation “a vibration device including: a vibration rod extending from a first end to a second end; and a vibration guide rod extending from a first end to a second end […]” is vague and indefinite.
First, the claim does not make clear what “a vibration device” may comprise and whether, for example, it may generate “vibrations” (and if so, how) or if it may be responsive to “vibrations” (and if so, how).
Second, the terms “vibration rod” and “vibration guide rod” are unclear and do not make apparent the intended meaning of the claim terms.  Both are introduced as “extending from a first end to a second end” and, given the similarity in their names, the terms are unclear in describing and defining the claimed invention.  Applicants need not confine themselves to the terminology used in the prior art, but are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained.  MPEP 2173.05(a)(I).
Regarding claim 8, the limitation “a vibration guide rod extending from […] the reversible magnet” is vague and indefinite.  Notably, the limitation is generally narrative and does not clearly set forth the structural relationships between the elements recited.  It may be clearer to first set forth the components comprised by the “vibration guide rod” and then set forth the functionalities and structural relationships between the components.
Regarding claim 8, the limitation “a vibration guide rod […] each of the upper and lower guide rods being insertable into the respective vertical sleeve and including an anti-release ring, a ring-shaped magnet, fixed magnet and a shift fork structure” is vague and indefinite.
First, the limitation “the respective vertical sleeve” is recited.  There is insufficient antecedent basis for this limitation in the claim, thereby rendering the claimed invention vague and indefinite.
Second, the claim fails to make clear which element(s) is/are “including an anti-release ring, a ring-shaped magnet, fixed magnet and a shift fork structure”—is it the “vibration guide rod,” the “upper guide rod,” the “lower guide rod,” the “respective sleeve,” or another element?
Third, the limitation “fixed magnet” is unclear.  Notably, the claim does not make clear how the “magnet” is “fixed” or with respect to what other element(s)/feature(s) it may be “fixed”.
Regarding claim 8, the limitation “the ring-shaped magnet is cut by the power generating coil to generate 4Attorney Docket No. 40236/00401 - WO 1 815JKUSelectricity” (emphasis added) is vague and indefinite.  Notably, the phrase requiring that the “magnet” be “cut by the power generating coil” is neither idiomatic nor does it clearly set forth the metes and bounds of the patent protection sought.  If the “power generating coil” is not a “coil” but rather a —saw— that can “cut,” such should be clarified.  Alternatively, the structural and functional relationships should be clarified appropriately.
Regarding claim 8, the limitation “a rack fixedly connected to the base, the rack fixedly connected with the vertical sleeves to fix the vortex-induced vibration power generation device and adjust relative positions of the fixed sleeves” (emphasis added) is vague and indefinite.
First, the claim first appears to indicate that the “rack” is “fixedly connected with the vertical sleeves” but then asserts that it can “adjust relative positions of the fixed sleeves”.  So, the claim does not make clear whether the “rack” is “fixed” or “adjust[able]” relative to the other components.  Clarification is requested.
Second, the claim does not make clear how the “relative positions” may be “adjust[ed]”.
Third, the claim does not make clear to what the “vortex-induced vibration power generation device” may be “fix[ed]”. 
Regarding claim 8, the limitations “A vortex-induced vibration power generation device,” “the ring-shaped magnet is cut by the power generating coil to generate 4Attorney Docket No. 40236/00401 - WO 1 815JKUS electricity,” and “the vibration device is used to convert ocean current energy into mechanical energy in the form of vortex-induced vibration” are, together, vague and indefinite.  Notably, the preamble states that the “device” is for “power generation,” and then appears to set forth two separate and distinct types of power—“electricity” and “mechanical energy”—but fails to clearly refer to “power” as set forth in the preamble.  Clarification is required regarding what type of “power” the “power generation device” may generate, and if or how the “electricity” and “mechanical energy” may be related.
Regarding claim 9, the limitations “the sealed end,” “the vertical sleeve” are recited.  There is insufficient antecedent basis for these limitations in the claim.  Notably, claim 8, upon which claim 9 is dependent, introduces “a pair of fixed sleeves […] each of the fixed sleeves including a pair of vertical sleeves”.  Thus, as set forth in claim 8, there would appear to be four (4) separate “vertical sleeve” elements, each with “a sealed end”.  Thus, in claim 9, it is unclear to which “vertical sleeve[s]” and to which “sealed end[s]” reference was intended to be made.
Regarding claim 10, the limitation “the movable magnet” is recited.  There is insufficient antecedent basis for this limitation in the claim, thereby rendering the claimed invention vague and indefinite.  Claims 8, 9, upon which claim 10 is dependent, introduce “a reversible magnet” (several “reversible magnet” features are set forth—one in “each of the vertical sleeves”), “a ring-shaped magnet,” and “a fixed magnet”.  Here, claim 10 fails to clearly indicate if reference was intended to be made to one of the previously-introduced “magnet” features or to another, separate and distinct “movable magnet”.
Regarding claims 10, 11, the limitation “shift levers” is vague and indefinite.  The term is unclear in describing and defining the claimed invention.  Applicants need not confine themselves to the terminology used in the prior art, but are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained.  Here, it is not clear what is being “shift[ed]” or even what the “shift levers” may comprise.
Regarding claim 10, the limitation “wherein a first end of the annular spring connected with to the reversible magnet and a second end of the annular spring connected to the inner wall of the vertical sleeve to maintain a direction of the reversible magnet” (emphasis added) is vague and indefinite.
First, the phrases “connected with to” and “connected to” are grammatically incorrect and are lacking appropriate verbs.
Second, the limitations “the vertical sleeve,” “the reversible magnet” are recited.  There is insufficient antecedent basis for these limitations in the claim, thereby rendering the claimed invention vague and indefinite.  Again, more than one of each of these elements is introduced in claim 8; the instant claim fails to make clear to which one(s) of these reference was intended to be made.
Regarding claim 10, the limitation “when a force from the shift fork structure on one of the plurality of shift levers disappears, under a force of the annular spring, the reversible magnet opposes the fixed magnet” is generally narrative and vague and indefinite.  
First, the claim fails to make clear what a “force […] disappear[ing]” may comprise, as well as how such may be achieved.  
Second, the phrase “under a force” is not idiomatic and is, consequently, vague and indefinite.  
Third, the limitations “the reversible magnet,” “the fixed magnet” are recited.  There is insufficient antecedent basis for these limitations in the claim.  As previously discussed, claims 8, 9 introduce a plurality of each of these elements.
Fourth, the claim does not make clear what the intended scope of “the reversible magnet oppos[ing] the fixed magnet” may comprise, including the manner by which these two elements may be “oppose[d]”.  For example, are their polarities opposing (e.g., North pole facing South pole), do they have opposing magnetic flux/force (e.g., two North poles facing each other), or are they “oppose[d]” in physical orientation?
Lastly, the limitations appear to recite function rather than structure.  It is noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Furthermore, it must be noted that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  See MPEP § 2114(I).
Regarding claim 10, the limitation “the repulsive force generated by the reversible magnet,” “the movement amplitude of the vibration guide rod” are recited.  There is insufficient antecedent basis for these limitations in the claim, thereby rendering the claimed invention vague and indefinite.
Regarding claim 10, the limitations “the reversible magnet,” “the fixed movement” are recited.  There is insufficient antecedent basis for these limitations in the claim, thereby rendering the claimed invention vague and indefinite.  As discussed previously, claims 8, 9 introduce a plurality of each of these elements.
Regarding claim 11, the limitation “the movable magnet” is recited.  There is insufficient antecedent basis for this limitation in the claim, thereby rendering the claimed invention vague and indefinite.
Regarding claim 12, the limitation “a linear bearing connected to each of the vertical sleeves via the sleeve flange, the linear bearing mounted concentrically with the respective vertical sleeve” is vague and indefinite.
First, the claim appears to indicate that a single “linear bearing” is connected to “each”—i.e., all—“of the vertical sleeves”.  Alternatively, if there are a plurality of “linear bearing” elements, with one per “vertical sleeve,” such should be made clear.
Second, the limitations “the sleeve flange,” “the respective vertical sleeve” are recited.  There is insufficient antecedent basis for these limitations in the claim, thereby rendering the claimed invention vague and indefinite.
Regarding claim 13, the limitation “for sealing sea water” is not idiomatic and is, consequently, vague and indefinite.
Regarding claim 13, the limitations “the sleeve flange,” “the vertical sleeve” are recited.  There is insufficient antecedent basis for these limitations in the claim, thereby rendering the claimed invention vague and indefinite.
Regarding claim 14, the limitation “an upper pair of the fixed sleeves” is vague and indefinite.  Notably, the “fixed sleeves” were introduced in claim 8 as “a [single] pair of fixed sleeves”.  Thus, it is unclear whether the limitation “an upper pair of the fixed sleeves” is referring to the “pair of fixed sleeves” as introduced in claim 14, or whether there are intended to be multiple “pair[s] of fixed sleeves”.  Clarification is required.
Regarding claim 17, the limitation “the vertical sleeve” is recited.  There is insufficient antecedent basis for this limitation in the claim, thereby rendering the claimed invention vague and indefinite. As discussed previously, claim 8 introduces a plurality of this element.
 Regarding claim 18, the limitation “the linear bearing” is recited.  There is insufficient antecedent basis for this limitation in the claim, thereby rendering the claimed invention vague and indefinite.  Notably, this feature is introduced in claim 12, not claim 17, upon which claim 18 is dependent.
Regarding claims 9-18, they are dependent on claim 1 and thereby inherit the deficiencies thereof.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The Examiner requests, in response to this Office Action, that support be shown for all language added to any original claims on amendment and any new claims.  That is, to specifically note the page(s) and line number(s) in the original specification and/or drawing figure(s) where support for newly added claim language may be found.  No new matter may be added.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. MIKAILOFF whose telephone number is (571) 270-7894.  The examiner can normally be reached Mon. - Thurs. 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. PATEL can be reached at (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. MIKAILOFF/Examiner, Art Unit 2832                                                                                                                                                                                                        
May 12, 2022

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832